DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 7 September 2021.  Claims 1, 3-6, 21, and 23-33 are pending, wherein claims 27-33 are new.

Response to Arguments
Applicant’s arguments filed with respect to the rejection(s) of claim(s) 1-5 and 21-25 under 35 USC 102(a1) as being anticipated by Gekeler et al. (US Publication no. 2013/00663963), and of claims 21-26 under 35 USC 102(a1) as being anticipated by Cook et al. (US Publication no. 2014/0081353) have been fully considered and are persuasive in view of Applicant’s amendments.  However, upon further consideration a new grounds of rejection has been formulated under 35 USC 103 in view of Gekeler et al. (US Publication no. 2013/00663963) in view of Gilkerson et al. (US Publication no. 2012/0296385) and in view of Cook et al. (US Publication no. 2014/0081353) in view of Gilkerson et al. (US Publication no. 2012/0296385).  The reference to Gilkerson et al. is introduced to provide teachings relevant to non-therapeutic energy pulses to measure electrode impedance.  Rejections follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 21-25, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gekeler et al. (US Publication no. 2013/00663963 – disclosed by Applicant – previously disclosed) in view of Gilkerson et al. (US Publication no. 2012/0296385).
In regard to claims 1 and 21, Gekeler et al. describe a system and method for treating an eye as a way of treating, arresting, and/or reversing a disorder of vision (e.g., macular degeneration) (para 3, 4, and 15-27).  Figures 4 and 5 depict a plurality of therapy electrodes mounted on a user’s head around the region of an eye (para 113-125), wherein the electrodes are connected via wire to an external control unit considered to comprise a pulse generator including a display and user interface (para 126-138). 

    PNG
    media_image1.png
    545
    661
    media_image1.png
    Greyscale

The control unit, or pulse generator, is configured to provide stimulation current to the electrodes (para 129).  Additionally, the pulse generator includes a detection circuit configured for: determining whether at least a pair of the plurality of therapy delivery electrodes are coupled to the patient (para 135 and 137; a compliance detector measures impedance of the electrode-tissue interface to determine if a short circuit occurs or an electrode is incorrectly positioned/attached); and if so, the pulse generator issuing an electrical therapy output to the at least a pair of the therapy delivery electrodes (this limitation is considered implied by Gekeler et al., that if the impedance does not indicate a short circuit or incorrect positioning, the electrode is assumed to be properly placed and connected to proceed with delivery of therapy); if not, the therapy delivery system alerting the patient that the electrodes require repositioning (para 134, 135, 137, and 138; Gekeler et al. teaches that the compliance detector is beneficial in order to alert the user about correct positioning of the electrode as well as electrode integrity.  The detector provides the warning and may be done with acoustic signals as 
Gekeler et al. is considered to substantially describe the invention as claimed, however this reference does not provide a distinction that the type of stimulation pulse used for impedance testing is a non-therapeutic pulse over a therapeutic pulse.  This limitation is considered to be obvious in view of the teachings of Gilkerson et al.  The reference to Gilkerson et al. demonstrates that the technique of applying a sub-threshold, non-therapeutic pulse to measure impedance between pairs of electrodes is known (para 10 and 29-33).  The impedance measurement is used to indicate electrode suitability, similar to the present invention, by determining whether the measured impedance is within a predetermined range.  A sub-threshold pulse as used by Gilkerson et al. is considered to be non-therapeutic since a sub-threshold pulse by conventional definition is recognized to provide electric stimulus below that of the stimulation threshold to cause an action potential in excitable cells, thus the sub-threshold stimulus of Gilkerson et al is not capable of providing any therapeutic benefit since it is not strong enough to elicit a depolarization.  As a further matter, it is recognized that Gilkerson et al. pertains to implantable stimulation systems and not to external worn therapeutic stimulators as claimed.  Despite this, the teaching regarding impedance measurement is considered relevant to the present invention and to the impedance measurement of Gekeler et al. since it is merely an electrical measurement technique that may be commonly employed in an electrical system.  Additionally, the impedance measurement technique of GIlkerson et al. provides the same useful information concerning electrode quality in a manner that does not disturb tissue in any 
In regard to claims 3, 22, and 23, as demonstrated above with respect to claims 1 and 21, Gekeler et al. includes a compliance detector and LCD display to measure and impedance of the electrode-tissue interface to notify a user of any errors (para 135-138).  Such errors include detection of a short circuit when the impedance is less than 200 Ohm, or detection of an incorrect electrode placement when the impedance is above 5 kOhm (para 136).  In this regard, the teaching of 200 Ohm – 5 kOhm constitutes the claimed desired/target range.  Impedance outside of this range is deemed unsafe, and within the range as safe.  The energy utilized by Gekeler et al. for this determination is considered to comprise therapeutic energy.
In regard to claims 4, 5, 24, and 25, the electrode arrangement as depicted by Gekeler et al. for treating an eye is considered to be equivalent to both an eyepiece and/or headpiece.

Claim(s) 21 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US Publication no. 2014/0081353 – previously disclosed) in view of Gilkerson et al. (US Publication no. 2012/0296385).
In regard to claim 21, Cook et al. describe a pulse generator system including electrodes.  Figure 2a is exemplary of the system depicting a pulse generator 15 connected to electrode assembly 10 configured to be worn on the head and located 
Cook et al. is directed to trigeminal nerve stimulation, however there is no teaching that the system is used to treat a vision disorder.  The recitation of “treating a vision disorder” is a preamble recitation and has been held as not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no 
Cook et al. is considered to substantially describe the invention as claimed, however this reference does not disclose using non-therapeutic pulses for checking impedance.  This limitation is considered to be obvious in view of the teachings of Gilkerson et al.  The reference to Gilkerson et al. demonstrates that the technique of applying a sub-threshold, non-therapeutic pulse to measure impedance between pairs of electrodes is known (para 10 and 29-33).  The impedance measurement is used to indicate electrode suitability, similar to the present invention, by determining whether the measured impedance is within a predetermined range.  A sub-threshold pulse as used by Gilkerson et al. is considered to be non-therapeutic since a sub-threshold pulse by 
In regard to claim 23, the electrode check described by Cook et al. monitors the impedance between electrodes to determine if the electrode are ok to perform pulse generation and stimulation (para 60, 61, and figure 5).  Cook et al. teach that if the impedance becomes too high, a signal is sent to alert the user that the electrode have become disconnected (para 61).  If the impedance has been found to be excessively low, the user is prompted to reposition the electrodes (para 61).  Though Cook et al. does not teach a particular range of impedance, the Examiner submits that the too high or excessively low qualifications of Cook et al. necessarily comprise a desired or target 
In regard to claims 24 and 25, the embodiments of Cook et al. described by figures 2a and 2b are considered to comprise structures equivalent to a headpiece or an eyepiece.  
In regard to claim 26, Cook et al. teach that the pulse generator 15 comprises circuitry for generating output pulses to the electrodes, wherein the pulse generator may be wired or wirelessly connected to the electrode assembly 10 (para 43).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gekeler et al. (US Publication no. 2013/00663963 – disclosed by Applicant – previously disclosed) in view of Gilkerson et al. (US Publication no. 2012/0296385), further in view Cook et al. (US Publication no. 2014/0081353 – previously disclosed).
In regard to claim 6, Gekeler et al. is considered to substantially describe the invention as claimed however does not teach that the pulse generator may be wirelessly connected to the electrodes.  Cook et al. describe a similar system for providing transcutaneous stimulation using an external pulse generator connected to electrodes located near a user’s head.  Cook et al. teach that the pulse generator may be wirelessly connected to the electrodes (para 43). Wireless data and electrical connections are considered well known in medical devices and are considered suitable alternative equivalent. Modification of the wired connection in Gekeler et al. to be wireless connection is considered to have been obvious to one of ordinary skill in the art .

Claims 27, 28, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gekeler et al. (US Publication no. 2013/00663963 – disclosed by Applicant – previously disclosed) in view of Gilkerson et al. (US Publication no. 2012/0296385), further in view of Brink et al. (US Publication no. 2017/0065821).
In regard to claims 27, 28, 30, and 31, Gekeler et al. in view of Gilkerson et al. are considered to substantially describe the invention as claimed, including the use of sub-threshold, non-therapeutic pulses to obtain impedance measurements between the electrodes.  The reliance on Gilkerson et al. provides this teaching, however, no further teaching in GIlkerson et al. is found pertaining to the amplitude or pulse width of the sub-threshold pulse vs. a therapeutic pulse.  A sub-threshold pulse as used by Gilkerson et al. by its nature is considered to be non-therapeutic since a sub-threshold pulse by conventional definition is recognized to provide electric stimulus below that of the stimulation threshold to cause an action potential in excitable cells, thus the sub-threshold stimulus of Gilkerson et al is not capable of providing any therapeutic benefit since it is not strong enough to elicit a depolarization.  In view of this, a sub-threshold pulse then necessarily encompasses stimulus parameters of amplitude, frequency, pulse width etc, below that of the stimulation threshold of excitable tissue, and thus of lower value that of an excitable therapeutic stimulus.  To demonstrate this, Brink et al. is found to provide similar teachings as Gilkerson et al. with respect to use of sub-threshold stimulus signals to measure impedance between electrodes (para 82).  As in . 

Allowable Subject Matter
Claims 29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not describe the configuration of electrodes around the eye to deliver non-therapeutic stimulation for impedance testing in combination with use of an indifferent electrode to deliver a therapeutic stimulus.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references pertain in general to the use of impedance measurements by non-therapeutic stimuli to detect electrode integrity:
Sunderland et al. (US Publication no. 2021/0290952);
Eckhouse et al. (US Publication no. 2013/0274841), para 35);
Goetz et al. (US Publication no. 2006/0265025), para 64;
Synder et al. (US Publication no. 2003/0199929), para 35;
Sharkey et al. (US Patent no. 6,168,593), col 4 lines 51-58.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5 November 2021